DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2010-280893 A (“Mizuno”).
	As to claim 1, Mizuno teaches resin compositions. Referring to Table 1, para. 0094, all of the examples use 100 parts of Nippon Soda B-3000 polybutadiene, having 90 % 1,2-vinyl groups (para. 0083). While Mizuno is silent as to the lithium ion content of the polybutadiene resin, it is the same product used by applicant (para. 0074), and thus inherently has less than 100 ppm of lithium ion content.
	Each of examples 1-6 and Comparative examples 1-3 in Table 1, para. 0094, show 100 parts of the B-3000 polybutadiene with 30 or 35 parts of maleimide resins, which is within the recited range, and no presence of polyphenylene ether resin.
	As to claim 2, examples 1-6 and comparative examples 1-3 exemplify as the maleimide resins Imirex P (N-phenylmaleimide), BMI-4000 (2,2-bis(4-(4-maleimide phenoxy)phenyl)propane, or bisphenol A diphenyl ether bismaleimide), BMI-5100 (bis (3-ethyl-5-methyl-4-maleimidophenyl) methane, or 3,3’-dimethyl-5,5’-diethyl-4,4’-diphenylmethane bismaleimide), BMI-1000 (bis (4-maleimidophenyl) methane, or 4,4’-diphenylmethane bismaleimide), BMI-2000 (polyphenylmethane maleimide), and BMI-3000 (m-phenylene bismaleimide) (paras. 0083-0092), all of which are amont the listed maleimide resins.
	As to claims 3 and 4, example 5 also includes Toughtec H-1051, which is hydrogenated styrene-butadiene copolymer as required by claim 4, thus a polyolefin required by claim 3.
	As to claim 5, example 4, table 1, includes Saytex 8010, a flame retardant (para. 0066, 0087). Example 6 includes SO-25r, silica, an inorganic filler (paras. 0070, 0089). Examples 1-6 and Comparative examples 1-3 include Perbutyl P, a curing accelerator (paras. 0062, 0063, 0083). The examples further include solvents (para. 0083, teaching toluene and methyl ethyl ketone). Example 5 contains hydrogenated styrene butadiene copolymer, an elastomer, thus toughener (para. 0072, 0088).
	As to claim 6, Mizuno teaches prepreg, and metal clad laminate, and printed wiring (circuit) board formed of the composition (paras. 0080, 0097-0099).
	As to claims 7 and 8, Mizuno is silent as to the tracking index or stickiness test. However, since Mizuno teaches the exact same composition as recited, it is presumed that the prepreg has the recited stickiness resistance and tracking index.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764